Citation Nr: 1124660	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased initial rating for the Veteran's service-connected acquired psychiatric disorder, rated as 10 percent disabling prior to June 6, 2007 and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1964 to August 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the Department of Veterans Affairs (VA) Jackson, Mississippi Regional Office (RO). 

That September 2005 decision granted service connection for depressive disorder with symptoms of posttraumatic stress disorder (PTSD).  In an April 2008 rating decision, however, the RO recharcterized the Veteran's disorder as both depressive disorder and PTSD.  Given the changing nature of the diagnosis, the Board shall simply refer to the Veteran's disability as an acquired psychiatric disorder.  

The Veteran testified before a Decision Review Officer at the Jackson RO in August 2006.  A transcript from that hearing has been associated with the Veteran's claims folder.  

This case was previously before the Board in August 2009, at which time the Board denied the Veteran's claim for an increased initial rating.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In May 2010, the Court approved a Joint Motion for Remand from the parties.  That Joint Motion found that the Board provided an inadequate statement of reasons and bases for its decision, as the Board did not adequately discuss certain evidence in the record.  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Veteran and his representative argue that the facts of this case warrant an increased rating.  Given the widely divergent findings regarding the Veteran's symptoms and their effect on his occupational and social impairment, the Board shall remand the claim for the reasons that follow.  

Acquired psychiatric disorders are rated pursuant to the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2010).  Ratings are based on the particular symptoms from which a veteran suffers and the occupational and social impairment that results from those symptoms.  Id.  

Additionally, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  GAF scores ranging between 61 and 70 reflect mild symptoms, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates that the examinee has serious symptoms or serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

The problem with the case before the Board is that the evidence presents two competing views of the nature and severity of the Veteran's disability.  

On the one hand are two VA examinations and records of the Veteran's treatment from VA facilities.  Generally speaking, these records show the Veteran to be suffering from mild to moderate symptoms, and they contain GAF scores reflecting such findings.  Treatment records and VA examinations from January 2005 to March 2010 show that the Veteran was frequently assigned GAF scores between 51 and 60.  Indeed, when examining these VA records, only a May 2005 mental health note (assigning the highest score of 70) and a December 2006 mental health note (which recorded the lowest score of 45) fall outside of this range.  

On the other hand, records of the Veteran's private medical treatment and letters from the Veteran's family, friends, and coworkers describe the Veteran as suffering from much more severe symptoms with a correspondingly severe impact on his social and occupational functioning.  For instance, in a January 2011 evaluation, Michael Cesta, M.D., described the Veteran as "completely and utterly disabled" because of his PTSD, and he assigned a GAF score of 35.  

In light of these disparate pictures of the Veteran's disability, the Board believes it prudent to remand his claim in order that a new opinion may be obtained regarding the Veteran's current level of disability and the reasons for the contrasting views. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA treatment records dated June 2008 and after.  Such records should then be associated with the Veteran's claims file.  

2.  The RO shall schedule the Veteran for a VA psychiatric examination before an examiner with the appropriate expertise.

The claims file should be made available for review, and the examination report should reflect that such review occurred.  

After reviewing the claims file and examining the Veteran, the examiner is asked to identify all symptoms associated with the Veteran's service-connected psychiatric disorder.  Thereafter, the examiner is asked to determine the impact that the Veteran's psychiatric symptoms have on his occupational and social functioning.  Such determinations should be made in accordance with the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130.  Specifically, the examiner is asked to answer whether the Veteran suffers from total occupational and social impairment; whether he suffers from occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood; whether he suffers from occupational and social impairment with reduced reliability and productivity; or whether he suffers from any other occupational and social impairment as described in the General Rating Formula.  

The examiner should provide an opinion as to the reason for the divergent GAF scores expressed in the record, noting particularly those set out in the VA records and that provided by Dr. Cesta in his January 2011 evaluation report.  The examiner should also discuss whether his or her evaluation of the Veteran is congruent with the other medical and lay evidence in the case, and if not, he/she should discuss why his/her evaluation differs.  

The examiner should provide a complete rationale for any opinion advanced.  If the examiner determines that -with respect to any opinion - it cannot be provided without resorting to mere speculation, then the examiner must provide a detailed reason why this is the case. The examiner should further state what facts or information are missing that prevent forming an opinion without resorting to mere speculation.

3.  The RO/AMC should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

4.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

